Citation Nr: 0945904	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1942 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The issue of 
entitlement to service connection for headaches was remanded 
by a September 2007 Board decision, and now returns again 
before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

During service, the Veteran sustained injuries that have 
caused him to experience headaches since service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that he is 
entitled to service connection for headaches.  Initially, it 
is noted that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The Veteran contends he is entitled to service connection for 
headaches.  During service, the Veteran was seriously injured 
when the jeep he was driving hit a divot and rolled over.  
Service treatment records confirm that he was hospitalized 
for five-and-one-half months following the accident.  The 
Veteran contends that he suffered a head injury during the 
accident; that he was rendered unconscious so severely that 
he did not regain consciousness until he was already at the 
hospital; and that his head injury has caused him to 
experience severe headaches, off and on, since service.

Turning to the relevant medical evidence, service treatment 
records show that the accident described above occurred in 
June 1944, causing the Veteran to sustain, among other 
things, a fractured right pelvis.  In June 1944, 
approximately two weeks after the accident, an X-ray was 
taken of the Veteran's skull that showed no evidence of a 
gross fracture.  Additional X-rays of the skull were taken in 
September 1944 and February 1945.  The former revealed no 
gross structural pathological defects.  The latter revealed a 
triangular area of increased density in the frontal region of 
the skull suggestive of hyperostosis frontalis interna 
(thickening of the inner table of the frontal bone of the 
skull).

An October 1945 treatment record shows that the examiner 
recorded that in the June 1944 accident, the Veteran 
sustained a head injury causing several hours of 
unconsciousness.  Another service treatment record, from 
approximately October 1945, shows that the Veteran presented 
complaining of, among other things, (1) severe pain in his 
head, behind the ears; and (2) poor memory.  The Veteran 
described the headaches as dull, shooting head pains that 
"thump[ed] with [his] heartbeat" and that were most marked 
in the region of the ears.  As to his memory problems, the 
Veteran stated that his wife had noticed that he had "lost" 
his memory, although he stated that he had not noticed 
anything unusual.

The separation examination was void of any complaints of or 
diagnoses of headaches.

Turning to the post-service medical evidence, a November 1946 
treatment record shows that the Veteran's memory had 
"started to improve recently, having been poor since the 
accident."

In May 1984, the Veteran presented complaining of headaches 
located in the left occiput (back part of the head).  He 
stated that the headaches came and went, were sometimes 
"stabbing," and persisted sometimes for several minutes.  
An ultrasound of the carotids (the two major arteries, one on 
each side of the neck, that carry blood to the head) showed 
normal results.

In January 1991, the Veteran presented complaining of 
dizziness, but denied having headaches.  At a follow-up visit 
one month later, he again denied having headaches.

An X-ray taken in February 1992 showed an essentially normal 
skull.

A January 1995 treatment record shows that the Veteran 
reported that his headaches had improved and that he was 
having "no headaches of late."

In December 1999, the Veteran presented complaining of, among 
other things, infrequent headaches that lasted "only a few 
minutes."  A CT scan of the brain taken in December 1999 
showed mild cerebral atrophy consistent with age, and was 
otherwise negative.  A CT scan of the brain taken in May 2002 
showed "mild atrophy."

A VA treatment record dated October 2002 shows that the 
Veteran reported that he experienced intermittent headaches.  
At a private outpatient treatment visit in October 2002, the 
examiner opined that the Veteran's headaches were "most 
likely" occipital tension-type headaches with 
musculoskeletal etiology, adding that it occurred most often 
"at night with position."

Treatment records dated February 2008 to May 2009 show that 
the Veteran presented on several occasions, reporting that he 
was experiencing headaches.

In April 2009, the Veteran obtained an opinion from his 
private physician regarding the etiology of the headaches.  
The examiner stated that the Veteran had probable 
posttraumatic headaches stemming from the auto accident in 
service.

In sum, the evidence shows that the Veteran was involved in a 
serious vehicle accident during service; that he was 
hospitalized for nearly six months following the accident; 
that he experienced headaches and some memory loss during 
service; that he has been treated for headaches, off and on, 
for at least the last twenty-five years (the record does not 
go farther back than that); and that his private physician 
has related his current headaches to his in-service 
automobile accident.

After reviewing all the evidence, the Board finds that there 
is at least a reasonable doubt that the Veteran's current 
headaches were caused by his in-service automobile accident.  
The Board resolves that doubt in the Veteran's favor and 
accordingly grants his claim for service connection for 
headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 
3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if 
the Board rules against a veteran in a case where there are 
"two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).


ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


